Citation Nr: 1717937	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  07-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Whether new and material evidence has been received to reopen a claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps (previously claimed as fatigue and joint pain).

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

6.  Entitlement to service connection for a bladder disorder, including as due to service-connected lumbar degenerative disc disease.

7.  Entitlement to special monthly compensation based on the need for aid & attendance/housebound status.

8.  Entitlement to service connection for a bilateral knee disability, including as due to service-connected lumbar degenerative disc disease.

9.  Entitlement to service connection for a bowel disorder, to include irritable bowel syndrome, including as due to service-connected lumbar degenerative disc disease.

10.  Entitlement to service connection for erectile dysfunction, including as due to medications prescribed to treat service-connected PTSD.
 

REPRESENTATION

Appellant represented by:	Ryan Spencer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to February 1993, including in the southwest Asia theater of operations during the Persian Gulf War.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied, in pertinent part, the Veteran's claim of service connection for PTSD.  The Veteran disagreed with this decision in October 2006.  He perfected a timely appeal in March 2007.

This matter also is on appeal from a July 2009 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for a bilateral knee disability, including as due to service-connected lumbar degenerative disc disease (which was characterized as a bilateral knee disorder), fibromyalgia, erectile dysfunction, including as due to medications prescribed to treat service-connected PTSD (which was characterized as erectile dysfunction), and for pseudofolliculitis barbae (PFB).  The RO also essentially reopened the Veteran's previously denied claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps (which was characterized as an undiagnosed illness manifested as fatigue, muscle pain, sleep disturbance, and gastrointestinal symptoms) and denied this claim on the merits.  The Veteran disagreed with this decision in August 2009.  He perfected a timely appeal in July 2010.

In a September 2011 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 50 percent rating effective February 21, 2006.  The Veteran disagreed with this decision in May 2012, seeking a higher initial rating than 50 percent for his service-connected PTSD.  He perfected a timely appeal in October 2014.  

This matter next is on appeal from separate rating decisions issued by the RO in December 2013 which denied the Veteran's claims of entitlement to special monthly compensation based on aid and attendance/housebound status and to a TDIU.  The Veteran disagreed with these decisions in January 2014.  He perfected a timely appeal in October 2014.  A Travel Board hearing was held at the RO in September 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

The Board observes that, in a January 1999 rating decision, the RO denied the Veteran's claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps (which was characterized as separate service connection claims for fatigue and for joint pain on a direct basis or as due to an undiagnosed illness).  Although the Veteran timely disagreed with this decision in March 1999, he did not perfect a timely appeal; thus, this decision became final.  See 38 U.S.C.A. § 7104 (West 2014).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps (previously claimed as fatigue and joint pain) is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In May 2010, May 2012, and in January 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's complete Social Security Administration (SSA) records in its May 2010 remand.  These records subsequently were associated with the claims file.  In its May 2012 remand, the Board inferred separate claims of service connection for a bladder disorder, including as due to service-connected lumbar degenerative disc disease, and for a bowel disorder, to include irritable bowel syndrome, including as due to service-connected lumbar degenerative disc disease (although these claims were characterized as a separate claim for a compensable rating for bladder or bowel impairment, secondary to the lumbar spine disability).  The Board also directed the AOJ to provide the Veteran with appropriate notice concerning his TDIU claim and to schedule him for appropriate examinations to determine whether his service-connected lumbar degenerative disc disease had aggravated his claimed bowel disorder, or his claimed erectile dysfunction, and to address the impact of his service-connected disabilities on his unemployability.  The appropriate notice subsequently was mailed to the Veteran and the requested examinations occurred in October 2012.  The Board finally directed the AOJ to schedule the Veteran for a Travel Board hearing in its January 2016 remand; as noted above, this hearing occurred in September 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Having reviewed the record evidence, to include the Veteran's September 2016 hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Veteran appointed his current attorney to represent him before VA by filing a completed VA Form 21-22a in September 2016.

Unfortunately, as is explained below, the issues of entitlement to a bilateral knee disability, a bowel disorder, and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected PTSD is manifested by, at worst, symptoms which more nearly approximate occupational and social impairment with deficiencies in most areas throughout the appeal period.

2.  Service connection is in effect for PTSD, evaluated as 70 percent disabling effective June 14, 2005, lumbar degenerative disc disease, evaluated as 40 percent disabling effective June 14, 2005, post-operative residuals of facial scars, evaluated as 30 percent disabling effective June 14, 2005, radiculopathy of the left lower extremity, evaluated as 10 percent disabling effective June 14, 2005, and for radiculopathy of the right lower extremity, evaluated as 10 percent disabling effective June 14, 2005; the Veteran's combined disability evaluation for compensation is 90 percent effective June 14, 2005.

3.  The record evidence shows that the Veteran retired from the postal service in November 2008 after working there since June 1995.

4.  The record evidence shows that the Veteran is precluded from securing or maintaining a substantially gainful occupation solely as a result of his service-connected PTSD.

5.  In a rating decision dated on January 30, 1999, and issued to the Veteran and his service representative on February 17, 1999, the RO denied the Veteran's claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps (which was characterized as separate service connection claims for fatigue and for joint pain on a direct basis or as due to an undiagnosed illness).

6.  The evidence received since the February 1999 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps and does not relate to an unestablished fact necessary to substantiate the claim.

7.  The record evidence does not indicate that the Veteran experiences current disability due to fibromyalgia or PFB which could be attributed to active service.

8.  The record evidence shows that the Veteran's current bladder disorder is attributable to non-service-connected congestive prostatitis and was not aggravated by a service-connected disability.

9.  The record evidence shows that the Veteran is not in need of the regular aid and attendance of another person and is not housebound as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014): 38 C.F.R. § 4.16 (2016).    

3.  The February 1999 RO decision, which denied the Veteran's claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps, is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  Evidence received since the February 1999 RO decision in support of the claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Fibromyalgia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  Pseudofolliculitis barbae (PFB) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  A bladder disorder was not incurred in or aggravated by active service, including as due to service-connected lumbar degenerative disc disease.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

8.  The criteria for special monthly compensation (SMC) based on the need for aid and attendance/housebound status have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to notify was satisfied by letters dated in June 2008, January 2009, July 2010, August 2012, and in July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  Id.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being granted in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps, an examination is not required for this claim.  With respect to his service connection claim for a bladder disorder, the Veteran has been provided with a VA examination which addresses the contended causal relationship between the claimed disability and active service.  He also has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding these claims.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In contrast, with respect to the Veteran's service connection claims for fibromyalgia and PFB, there is no competent evidence, other than his statements, which indicates that either of these claimed disabilities may be associated with service.  The Veteran is not competent to testify as to the etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently (and initially) evaluated.  He specifically contends that his service-connected PTSD results in constant insomnia, fatigue, and frequent awakening during intermittent periods of sleep.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling effective June 14, 2005, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2016).  As relevant to this claim, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as denoting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Factual Background and Analysis

The Board finds that the evidence supports assigning a higher initial 70 percent rating for PTSD.  The Veteran contends that his service-connected PTSD is more disabling than currently (and initially) evaluated.  The Board agrees, finding that the record evidence shows that the symptomatology which the Veteran experiences more nearly approximates the criteria for an initial 70 percent rating for PTSD under DC 9411 throughout the appeal period.  See 38 C.F.R. § 4.130, DC 9411 (2016).  For example, on VA outpatient treatment in November 2005, the Veteran complained, "I dread going to work" at his job at the postal service.  He also complained of short-term memory problems, "a lot of internal anger and increased frustration," anger outbursts at work, increasing irritability, difficulty falling and staying asleep, low energy and motivation, easily distractible, and difficulty retaining information after reading it.  He reported a loss of interest in things he used to enjoy doing.  He was in school and having difficulties with his studies.  He denied any suicidal ideation but reported "some passive thoughts about dying."  He had intrusive thoughts about his Persian Gulf War experiences, dreaming about his experiences, and waking up in sweats.  He denied any history of auditory or visual hallucinations or paranoia.  The Veteran's PTSD screening was positive.  

Mental status examination of the Veteran in November 2005 showed he was well-groomed, easily engaged in conversation, no psychomotor abnormalities or abnormal movements, normal speech, coherent and goal-directed thought processes, no perceptual disturbances, delusions, or suicidal or homicidal ideation, intact concentration, slightly impaired recent memory, good judgment and insight.  The Veteran's GAF score was 58, indicating moderate symptoms.  The Axis I diagnoses included PTSD.  He was given medications for depression and sleep.

In October 2006, the Veteran complained that he remained "fairly angry, especially at work."  He was confrontational with customers at his postal service job.  He also complained of difficulty sleeping more than a few hours at night and was tired during the day as a result of the lack of sleep.  He reported a decreased appetite and low motivation but no suicidal ideation.  He experienced nightmares 3-4 times a week and his wife did not sleep in the same bed with him.  Mental status examination of the Veteran showed he was angry, slightly irritable, normal speech, no psychomotor abnormalities, circumstantial thoughts at times, no suicidal or homicidal ideation, no auditory or visual hallucinations, full orientation, no response to internal stimulus, fair judgment, and intact insight.  The diagnoses included PTSD.

In November 2006, the Veteran complained of continuing irritability at work towards customers and his supervisor and feeling "amped up at work like he was while on mission[s] during Desert Storm."  He also complained of more intrusive daytime thoughts about his war experiences and fewer nightmares.  He was sleeping 4-6 hours per night with medication and without significant daytime sedation.  Mental status examination of the Veteran showed he was angry but not irritable but otherwise was unchanged.  The diagnoses included PTSD.  The VA clinician stated that the Veteran's "mood symptoms appear to be manifestation[s] of PTSD" and his job exacerbated those symptoms.

In February 2007, the Veteran complained that he was only sleeping 4 hours per night and nightmares every other night.  Mental status examination of the Veteran showed he was fairly groomed, easily irritated, normal speech, no psychomotor abnormalities, goal-directed thoughts with no suicidal or homicidal ideation or auditory or visual hallucinations, full orientation, no response to internal stimulus, fair judgment, and intact insight.  The assessment included PTSD "still with some irritability."

In April 2007, the Veteran's complaints included feeling angry at the end of his therapy sessions with "no place to release my feelings."  He also complained of difficulty sleeping at night.  Mental status examination of the Veteran was unchanged.  The assessment included PTSD "with some symptoms somewhat exacerbated by work stressors."

In May 2007, the Veteran's complaints included feeling "stressed" due to conflict at work with his co-workers, supervisors, and customers.  "He also describes not wanting to leave [the] house, even to go out on errands with [his] wife."  He also complained of difficulty sleeping because he was "still hearing bombings that wake me up."  He was not taking his medication regularly because he did not like taking so many medications.  Mental status examination of the Veteran was unchanged.  The assessment included PTSD "with current symptoms that remain exacerbated by work stressors.  He doesn't appear to be able to handle working at this time, and likely would benefit from taking leave from work."  The VA clinician provided the Veteran with a note requesting that he be excused from work until August 31, 2007.

On private psychological evaluation by L.A.M., LPC, in July 2007, the Veteran's complaints included extreme anxiety, depression, distractibility, anger outbursts, flashbacks, insomnia, periodic suicidal and homicidal ideation, and difficulty with interpersonal relationships at work "and in his personal life."  The Veteran lived with his wife of 6 years.  He reported experiencing insomnia lasting up to 72 hours with nightmares interrupting his limited amount of sleep "which causes him to be afraid to go to sleep."  He also reported daily flashbacks "which are reenactments of being in Desert Storm."  He experienced panic attacks which made him feel comfortable only at home and increased his social isolation.  He reported a history of homicidal and suicidal ideation with no plans.  Mental status examination of the Veteran showed he was anxious and somewhat agitated and "he seemed overwhelmed."  This clinician concluded that the Veteran had "a clear significant impairment in occupational, personal, and social functioning."  The Veteran's GAF score was 39, indicating some impairment in reality testing or communication or major impairment in several areas.  The Axis I diagnoses included PTSD.

On private mental status evaluation of the Veteran in March 2008 with F.D.C., LPC, the Veteran's complaints included "a significant amount of emotional distress and turmoil" which was "increasingly difficult to control," and a feeling of being overwhelmed and anxious from emotions which affected his family, job, and social life.  He reported being off from work since May 2007 "due to increased irritability and suspiciousness."  He also complained of worsening sleep difficulties, continuous night sweats, flashbacks, olfactory and audio hallucinations, decreased appetite, constant struggle with attention span which "affects his ability to retain information."  The Veteran reported becoming "overwhelmed and confused with mixtures of fear, rage, and increased irritability.  His moods have caused problems in his personal relationship including a problem with erectile dysfunction."  This clinician also stated, "As a result of his ongoing symptoms, his daily lifestyle is frequently episodic, i.e., he becomes isolative and withdrawn, has difficulty focusing and completing tasks, poor interpersonal interactions and family, social, and occupational dysfunction."  This clinician stated further that the Veteran "has been and continues to experience significant impairments in his daily life that affect[] his family, social, and occupational functioning."  The Veteran's GAF score was 41, indicating serious symptoms.  The Axis I diagnoses included PTSD.

On VA outpatient treatment in July 2008, the Veteran complained of recent depression "due to conflicts with [his] wife about his PTSD symptoms."  He also was frustrated with the chronicity of his symptoms.  He was sleeping approximately 3 hours a night "due to being vigilant for any sounds in his house."  He had weekly nightmares "and verbal outbursts almost daily."  He had occasional thoughts about dying but denied any suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was fairly groomed, normal speech, no psychomotor abnormalities, fairly goal-directed and future-oriented thoughts, no suicidal or homicidal ideation or auditory or visual hallucinations, full orientation, no response to internal stimulus, fair insight, and intact judgment.  The assessment was PTSD with persisting symptoms.  The Veteran was prescribed diazepam for anxiety.

In August 2008, the Veteran reported that he was doing better with no significant outbursts towards others "though he did note getting angry at times."  He denied any suicidal ideation.  Mental status examination of the Veteran was unchanged.  The assessment included PTSD with "some improvement in irritability."

On VA mental disorders examination in October 2008, the Veteran's complaints included sleep problems, anger outbursts which frighten his wife, self-isolation, hypervigilance, intrusive thoughts, and trouble with concentration and memory.  The Veteran's wife reported that their relationship had worsened in the last few years and "she feels alone in the relationship."  The Veteran stated that his marriage was not very good.  He avoided family functions and, although he attended church, "often feels that people are staring at him."  Although he was able to complete his activities of daily living, he tended to isolate himself.  He was not working, depressed, and unmotivated.  

Mental status examination of the Veteran in October 2008 showed poor hygiene, difficult to establish rapport, poor social skills, logical and coherent thought process, primarily irritable, signs of psychomotor slowing, oriented to time and place "but did not know his social security number" so was only relatively oriented to person, fair reasoning, poor judgment.  "He will sometimes just yell and scream when he is alone and his wife has walked up to the house hearing him yelling and screaming inside."  He reported intense flashbacks and signs of paranoia.  The Veteran's GAF score was 45, indicating serious symptoms.  The Axis I diagnoses included PTSD.

The Veteran continued to receive outpatient treatment for PTSD by VA clinicians in 2010 and 2011.  For example, in March 2011, the Veteran's complaints included disturbing dreams/nightmares almost nightly, difficulty falling and staying asleep, frequent awakening during limited sleep, night sweats, and feeling panicked/anxious during sleep.  He also continued to experience daily intrusive thoughts.  The VA clinician stated, "The Veteran's ongoing depression, anxiety, and daytime intrusive thoughts function not only to diminish the quality of his concentration and short-term memory but also to increase his irritability."  The Veteran was "in an agitated state when attempting to function in public and it often takes very little to trigger aggressive and/or defensive behavior."  The Veteran's GAF score was 46.  The Axis I diagnoses included chronic PTSD.

On VA PTSD examination in April 2011, the Veteran's complaints included anxiety, sleep deprivation, anger, short-term memory loss, reduced concentration, dissociative flashbacks "regarding military trauma," an exaggerated startle response, and distractibility.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported not responding emotionally to "multiple deaths in the family over the years including the death of his best friend."  He reported primary and middle insomnia and sometimes slept in a separate wife so as not to disturb his spouse.  He stated that his marriage was stressful and his wife complained that he was "distant" and not affectionate with her.  He avoided family gatherings, socially isolated, spent his time alone, and attended church.  

Mental status examination of the Veteran in April 2011 showed adequate grooming and hygiene, no inappropriate behavior, no evidence of psychomotor activity, fair social skills, reported auditory hallucinations, no delusions, dissociative flashbacks, clear and coherent thoughts, relevant thought content, reported concentration and short-term memory problems, reported panic attacks "when aroused by military stimuli and unfamiliar situations," reported passive suicidal ideation, ritualistic "avoidance of military reminders including war movies and perimeter checks during night hours," impaired impulse control with marked irritability and anger outbursts, full orientation, and fair insight and judgment.  The Veteran's GAF score was 44.  The VA examiner concluded that the Veteran's PTSD caused "significant deficits in occupational and social functioning."  This examiner also concluded that the Veteran's PTSD resulted in deficiencies in work, school, family relations, judgment, thinking, and mood.  The Axis I diagnoses included chronic PTSD.

On VA PTSD DBQ in October 2012, the Veteran's complaints included continued social isolation by "just spending time with his immediate family and leaving social gatherings early."  He still lived with his wife.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed a depressed mood, anxiety, reported chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  "He denied all suicidal ideation."  This examiner concluded that the Veteran had "moderate to severe social dysfunction, personal distress, and occupational dysfunction."  This examiner also concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  The Veteran's GAF score was 48.  The Axis I diagnoses included PTSD.

The Veteran testified at his September 2016 Board hearing that he isolated himself socially and did not like to stay at social events or church.  See Board hearing transcript dated September 20, 2016, at pp. 24.  He also testified that he constantly has problems with his short-term memory.  Id., at pp. 25-26.  He testified further that he experienced nightmares, flashbacks, chronic sleep impairment, and fatigue as a result of PTSD.  Id., at pp. 27-28.  

The Veteran contends that his service-connected PTSD is more disabling than currently (and initially) evaluated.  The record evidence supports these assertions, demonstrating that this disability is manifested by symptoms which more nearly approximate occupational and social impairment with deficiencies in most areas (i.e., a 70 percent rating under DC 9411) throughout the appeal period.  See 38 C.F.R. § 4.130, DC 9411 (2016).  VA outpatient treatment records dated between 2005 and 2007 document increasing problems with anger and confrontation with co-workers and customers at the Veteran's postal service job until he stopped working due to increased irritability and anger outbursts in May 2007 and significant sleep disturbance and ongoing difficulty sleeping more than a few hours a night.  Private psychological evaluation in July 2007 showed insomnia lasting up to 72 hours with nightmares interrupting his limited amount of sleep, daily flashbacks, and panic attacks which made him feel comfortable only at home and increased his social isolation.  Mental status examination of the Veteran showed that "he seemed overwhelmed."  The July 2007 private clinician concluded that the Veteran had "a clear significant impairment in occupational, personal, and social functioning."  

Private psychological evaluation in March 2008 showed that the Veteran reported "a significant amount of emotional distress and turmoil" which was "increasingly difficult to control" and a feeling of being overwhelmed and anxious from emotions which affected his family, job, and social life.  He also complained of worsening sleep difficulties, continuous night sweats, flashbacks, olfactory and audio hallucinations, decreased appetite, and a constant struggle with attention span which "affects his ability to retain information."  The Veteran's daily life was described as "frequently episodic, i.e., he becomes isolative and withdrawn, has difficulty focusing and completing tasks, poor interpersonal interactions and family, social, and occupational dysfunction."  The March 2008 private clinician stated that the Veteran "has been and continues to experience significant impairments in his daily life that affect[] his family, social, and occupational functioning."  VA outpatient treatment in July 2008 showed that the Veteran was sleeping approximately 3 hours a night due to hypervigilance, weekly nightmares, "almost daily" verbal outbursts, and occasional thoughts about dying.  

VA examination in April 2011 showed fair social skills, reported auditory hallucinations, no delusions, dissociative flashbacks, clear and coherent thoughts, relevant thought content, reported concentration and short-term memory problems, reported panic attacks and passive suicidal ideation, ritualistic behavior, and impaired impulse control with marked irritability and anger outbursts.  The Veteran's GAF score was 44.  The VA examiner concluded that the Veteran's PTSD caused "significant deficits in occupational and social functioning."  This examiner also concluded that the Veteran's PTSD resulted in deficiencies in work, school, family relations, judgment, thinking, and mood (i.e., a 70 percent rating under DC 9411).  Id.  Following VA PTSD DBQ in October 2012, a different VA examiner concluded that the Veteran had "moderate to severe social dysfunction, personal distress, and occupational dysfunction."  This examiner also concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  The Veteran's GAF score was 48.  

The Board notes that, when a question arises as to which of two disability ratings to assign, the higher rating will be assigned when the disability picture more nearly approximates the relevant rating criteria for the higher rating.  See 38 C.F.R. § 4.7.  As outlined above, the evidence suggests that, throughout the appeal period, the Veteran's disability picture, at times, meets the criteria for a 50 percent rating and, at other times, meets the criteria for a 70 percent rating for service-connected PTSD.  Having reviewed the evidence, the Board concludes that the Veteran's overall disability picture throughout the appeal period more nearly approximates the relevant rating criteria for a 70 percent rating under DC 9411 for his service-connected PTSD.  See 38 C.F.R. § 4.130, DC 9411.  In other words, the evidence suggests that the Veteran experienced symptoms of similar frequency, severity, or duration as the symptomatology required for a 70 percent rating as a result of his service-connected PTSD such that a higher initial rating is warranted for this disability throughout the appeal period.  See Vazquez-Claudio, 713 F. 3d at 112.

The evidence also does not indicate that the Veteran experiences total occupational and social impairment (i.e., a 100 percent rating under DC 9411) such that an initial rating greater than 70 percent is warranted at any time during the appeal period for his service-connected PTSD.  He repeatedly denied experiencing suicidal or homicidal ideation.  His thought processes consistently were clear and coherent and his thought content consistently was relevant.  He was married to his wife throughout the appeal period, although they each reported increasing problems in their marriage to his VA treating clinicians during the appeal period.  He also was able to perform his activities of daily living and maintain minimal personal hygiene during the appeal period as well.  In other words, the evidence suggests that the Veteran did not experience symptoms of similar frequency, severity, or duration as the symptomatology required for a 100 percent rating as a result of his service-connected PTSD at any time during the appeal period.  Id.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 70 percent rating for PTSD have been met.

TDIU Claim

The Veteran next contends that he is entitled to a TDIU.  He specifically contends that his service-connected PTSD and lumbar degenerative disc disease interfered with his former job at the postal service and forced him to quit working in 2007.

Laws and Regulations

A Veteran may be awarded a TDIU upon a showing that he or she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nor her nonservice-connected disabilities nor his or her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his or her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's TDIU claim.  The Veteran contends that his service-connected PTSD and lumbar degenerative disc disease interfered with his former job at the postal service, forcing him to stop working in approximately 2007, and prevented him from seeking or maintaining employment thereafter.  The Board agrees, finding that the evidence shows that the Veteran stopped working in May 2007 and has not worked since that time and his service-connected disabilities render him unemployable.  Information provided by SSA shows that the Veteran is in receipt of SSA disability benefits.  The Veteran's SSA records largely consist of duplicates of his VA outpatient treatment records and examination reports.  The Board notes in this regard that it is not bound by any determination of SSA.

The Board also notes that service connection currently is in effect for PTSD, evaluated as 70 percent disabling effective June 14, 2005, lumbar degenerative disc disease, evaluated as 40 percent disabling effective June 14, 2005, post-operative residuals of facial scars, evaluated as 30 percent disabling effective June 14, 2005, radiculopathy of the left lower extremity, evaluated as 10 percent disabling effective June 14, 2005, and for radiculopathy of the right lower extremity, evaluated as 10 percent disabling effective June 14, 2005; the Veteran's combined disability evaluation for compensation is 90 percent effective June 14, 2005.  Thus, he meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).

The record evidence also supports granting the Veteran's TDIU claim.  For example, following private psychological evaluation of the Veteran in July 2007 (discussed above), the private clinician concluded that the Veteran's PTSD significantly impaired his "capacity to function socially and in the work place" and therefore rendered him unemployable.  Similarly, following private psychological evaluation of the Veteran in March 2008, a different private clinician also concluded that the Veteran's "ability to maintain viable employment has been compromised by the signs and symptoms of" PTSD."  

On VA outpatient treatment in September 2011, the Veteran's VA treating psychologist noted that that the Veteran had been diagnosed as having chronic PTSD.  He also stated, "This Veteran is not at a point in his recovery where he can return to the workplace and perform effectively in that setting and, as often is the case with PTSD, it is essentially impossible to predict a timeframe within which such a return would be possible."

In an August 2015 treatment note, a VA clinician stated that he had spent "approximately 180 hours in the presence of [the Veteran] as he describes his ongoing struggles in various social contexts - employment, marriage, and social settings in general - and his PTSD symptoms have not abated to any appreciable degree."  This clinician also opined that the Veteran "is no longer capable of performing adequately within the world of work" and he recommended that the Veteran receive a TDIU.  This clinician noted that the only context in which the Veteran functioned consistently was in the context of his marriage but that was due more to a sense of responsibility for his child "than the marriage itself" and only "within the confines of his own home."

The Board acknowledges that, following VA PTSD DBQ in October 2012, the VA examiner opined that it was less likely than not that the Veteran was precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected PTSD.  Weighed against this single opinion are the opinions provided by the Veteran's VA treating psychologist in September 2011 and in August 2015 and the private opinions obtained in July 2007 and March 2008 concerning the impact of the Veteran's service-connected PTSD on his employability.  Having reviewed the record evidence, the Board finds that the October 2012 VA examiner's opinion is outweighed by the opinions provided by the Veteran's VA treating psychologist and the private opinions of record, all of which are to the effect that he is precluded from securing or maintaining substantially gainful employment solely by reason of his service-connected disabilities (in this case, PTSD).  Thus, the Board finds that the October 2012 VA examiner's opinion concerning the Veteran's employability is entitled to little probative value on the issue of whether he is entitled to a TDIU.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Veteran contends that his service-connected disabilities preclude his employability.  The record evidence reasonably suggests that his service-connected PTSD interfered with his former job at the postal service and forced him to quit working in approximately May 2007.  It also suggests that this disability prevented him from securing or maintaining substantially gainful employment since that time.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds the criteria for a TDIU have been met.

New and Material Evidence Claim

In February 1999, the AOJ denied, in pertinent part, the Veteran's claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps (which was characterized as separate service connection claims for fatigue and for joint pain on a direct basis or as due to an undiagnosed illness).  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2016).  Although the Veteran timely disagreed with this rating decision by filing a notice of disagreement in March 1999, he did not perfect a timely appeal and it became final.

The claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran, through his service representative, requested that his previously denied service connection claim for an undiagnosed illness manifested by fatigue and muscle cramps be reopened in a letter dated April 24, 2008, and date stamped as received by the AOJ on April 25, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2016).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps, the evidence before VA at the time of the prior final AOJ decision in February 1999 consisted of the Veteran's service treatment records, his post-service VA outpatient records and examination reports, and his lay statements.  The AOJ stated that, although the Veteran complained of chronic fatigue after his service separation, the post-service medical evidence showed that the diagnosis of chronic fatigue was based solely on his reported history and was not supported by any clinical evidence which showed no diagnosis of a chronic disability due to his claimed fatigue.  The AOJ also stated that, although the Veteran also complained of joint pain after his service separation, there was no evidence of any diagnosis of or treatment for joint pain during or after active service.  Thus, the claim was denied.

The newly received evidence includes additional post-service VA and private treatment records and the Veteran's Board hearing testimony and lay statements.  None of this evidence shows that the Veteran experiences any chronic disability due to his claimed fatigue and muscle cramps which could be attributed to active service or any incident of service, including as due to an undiagnosed illness initially experienced while deployed to the southwest Asia theater of operations during the Persian Gulf War.  As the AOJ noted in the June 2010 Statement of the Case (SOC), the newly received evidence still does not show that the Veteran has been diagnosed as having or treated for a chronic disability manifested by fatigue and muscle cramps at any time since his service separation which could be attributed to active service or any incident of service, including as due to an undiagnosed illness.  

With respect to the Veteran's application to reopen a claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps, the Board notes that the evidence which was of record in February 1999 did not show that the Veteran experienced current disability due to fatigue and muscle cramps which could be attributed to active service or any incident of service, including as due to an undiagnosed illness.  Despite the Veteran's assertions to the contrary, a review of the record evidence submitted since February 1999 still does not indicate that he experiences any current disability due to fatigue and muscle cramps which is related to active service or any incident of service, including as due to an undiagnosed illness.  The newly received medical evidence and the Veteran's statements and hearing testimony are cumulative and redundant of evidence previously considered by VA.  

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for an undiagnosed illness manifested by fatigue and muscle cramps.  Unlike in Shade, there is no evidence in this case - either previously considered in the February 1999 RO decision, which denied the Veteran's claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps (which was characterized as separate service connection claims for fatigue and for joint pain on a direct basis or as due to an undiagnosed illness), or received since that decision became final - which demonstrates that this claimed disability is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for an undiagnosed illness manifested by fatigue and muscle cramps.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps is not reopened.

Service Connection Claims

The Veteran next contends that he incurred fibromyalgia, pseudofolliculitis barbae (PFB), and a bladder disorder during active service.  He alternatively contends that his service-connected lumbar degenerative disc disease caused or aggravated (permanently worsened) his bladder disorder.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because fibromyalgia, PFB, and a bladder disorder are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for fibromyalgia and PFB.  The Veteran contends that he incurred both of these disabilities during active service.  Despite the Veteran's assertions to the contrary, the record evidence does not support finding that the Veteran experiences current disability due to either his claimed fibromyalgia or PFB such that service connection is warranted for either disability.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in August 1990, he denied all relevant pre-service medical history.  Clinical evaluation of his face and extremities was normal.  The Veteran's medical history and clinical evaluation were unchanged at his separation physical examination in December 1992, prior to his separation from service in February 1993.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's service connection claims for fibromyalgia and for PFB.  It shows that, although the Veteran has complained of each of these claimed disabilities since his service separation, he has not been diagnosed as having or treated for either fibromyalgia or PFB.  Nor does the evidence show that he experiences any current disability due to either of these claimed disabilities which could be attributed to active service or any incident of service.

The Veteran testified at his September 2016 Board hearing that he experienced fibromyalgia in all of his joints.  See Board hearing transcript dated September 20, 2016, at pp. 19-20.  He also testified that he received a shaving profile in active service.  Id., at pp. 21. 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced either fibromyalgia or PFB at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of either fibromyalgia or PFB at any time during the pendency of this appeal.  In summary, the Board finds that service connection for fibromyalgia and for PFB is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a bladder disorder, including as due to service-connected lumbar degenerative disc disease.  The Veteran contends that he incurred a bladder disorder during active service or, alternatively, his service-connected lumbar degenerative disc disease caused or aggravated (permanently worsened) his current bladder disorder.  The record evidence does not support his assertions regarding an etiological link between a current bladder disorder and active service, including as due to service-connected lumbar degenerative disc disease.  It shows instead that, although he has been diagnosed as having and treated for a bladder disorder since active service, it is related to non-service-connected congestive prostatitis (as seen on VA urinary tract conditions DBQ in October 2012).  For example, the Veteran's service treatment records show no complaints of or treatment for a bladder disorder.  The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.

The post-service evidence also does not support granting the Veteran's claim of service connection for a bladder disorder, including as due to service-connected lumbar degenerative disc disease.  It shows instead that, although the Veteran currently is being treated for a bladder disorder, this disability is related to non-service congestive prostatitis (as seen on VA urinary tract conditions DBQ in October 2012).  At that examination, the Veteran's complaints included decreased urinary stream strength and increased urinary frequency.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of "urinary retention with decreased force of stream and hesitancy" was noted.  Physical examination showed a normal uncircumcised male with a small right calcified epididymal cyst but not hernias, a voiding dysfunction which did not cause urine leakage, increased urinary frequency with daytime voiding interval between 1-2 hours, nighttime awakening to void 3-4 times, urinary hesitancy, markedly slow or weak urinary stream, markedly decreased force of urinary stream, and no bladder calculi.  The VA examiner opined that the Veteran's bladder impairment was not due to his service-connected lumbar degenerative disc disease.  The rationale for this opinion was that the Veteran's urinary retention and hesitancy was due to congestive prostatitis.  The rationale also was that the record evidence showed that the Veteran's lumbar spine findings were "minimal at best" and there were no lower extremity abnormalities on electromyograph (EMG) in 2006.  The diagnoses included urinary retention.

Despite the Veteran's assertions to the contrary, the record evidence shows that his current bladder disorder (diagnosed as urinary retention) is not related to active service or any incident of service, including as due to service-connected lumbar degenerative disc disease.  The October 2012 VA examiner opined that the Veteran's current bladder disorder was related to non-service-connected congestive prostatitis.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for a bladder disorder, including as due to service-connected lumbar degenerative disc disease.  In summary, the Board finds that service connection for a bladder disorder, including as due to service-connected lumbar degenerative disc disease, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of fibromyalgia, PFB, and a bladder disorder have been continuous since service.  He asserts that he continued to experience symptoms relating to fibromyalgia (constant pain in multiple joints), PFB (irritation on his neck and face after shaving), and a bladder disorder (urinary retention, hesitation, and frequency) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.

The Board finds that the Veteran's more recently-reported history of continued symptoms of fibromyalgia, PFB, and a bladder disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his joints, face, neck, and genitourinary system were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted elsewhere, the post-service medical evidence does not reflect complaints or treatment related to fibromyalgia or PFB at any time following active service.  It also appears that he did not complain of or seek treatment for a bladder disorder until he was examined for VA adjudication purposes in 2012, almost 2 decades after his service separation in 1993.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including PTSD and lumbar degenerative disc disease.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to fibromyalgia, PFB, or a bladder disorder.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for a back disability in March 1993, approximately 1 month after his service separation in February 1993, but did not claim service connection for fibromyalgia, PFB, or a bladder disorder or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claims in April 2008.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no current disability due to fibromyalgia or PFB which could be attributed to active service and showing no etiological link between a current bladder disorder and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

SMC Claim

The Veteran finally contends that he is entitled to special monthly compensation based on aid & attendance/housebound status.  He essentially contends that his service-connected disabilities require him to seek the aid & attendance of another person (his wife) on a daily basis.  He alternatively contends essentially that his service-connected disabilities render him permanently housebound.

Laws and Regulations

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to special monthly compensation based on the need for aid & attendance/housebound status.  The Veteran essentially contends that his service-connected disabilities are so disabling that he requires the regular aid & attendance of another person.  The record evidence does not support his assertions, however.  It shows instead that the Veteran does not require the aid & attendance of another person and is not housebound as a result of his service-connected disabilities.  As noted elsewhere, service connection currently is in effect for PTSD, evaluated as 70 percent disabling effective June 14, 2005, lumbar degenerative disc disease, evaluated as 40 percent disabling effective June 14, 2005, post-operative residuals of facial scars, evaluated as 30 percent disabling effective June 14, 2005, radiculopathy of the left lower extremity, evaluated as 10 percent disabling effective June 14, 2005, and for radiculopathy of the right lower extremity, evaluated as 10 percent disabling effective June 14, 2005; the Veteran's combined disability evaluation for compensation is 90 percent effective June 14, 2005.

The record evidence shows that, on VA aid & attendance examination in August 2013 completed by L.A.M., LPC, this clinician stated that the Veteran forgets to eat due to memory deficits, burns food and leaves the stove on when cooking, and needs to be reminded or he might forget to attend to bathing and personal hygiene.  The Veteran was not legally blind and did not require nursing home care.  His wife managed his personal financial affairs.  The Veteran was "clean and neat" although his wife assisted him in getting ready for his appointments.  He had a poor memory and "sometimes just stare[s] into space instead of completing task[s]."  He also was unable to control his bladder "sometimes" and his wife had to help him clean himself.  He tried to leave his house several times a month "to walk outside but fears he may get lost.  He leaves 3-4 times a week with [his] wife to go to physical therapy" or other doctors' appointments.  He also goes on errands with his wife outside the home although he could not be around large crowds.

On VA aid & attendance examination in August 2013 completed by a VA clinician, this clinician stated that the Veteran ate a regular diet, had a normal gait, was able to feed himself, prepare his own meals, and was not confined to his bed.  Although the Veteran needed assistance in bathing and tending to other hygiene needs, the VA clinician stated that this assistance was "on occasion but not always."  The Veteran was not legally blind and did not require nursing home care.  He was able to manage his own financial affairs.  There were no restrictions on his ability to leave his home.  He also wore a knee brace and body brace.

The record evidence shows that the Veteran does not require the regular aid and attendance of another person in performing his activities of daily living, to include dressing and undressing himself, feeding himself, or attending to the wants of nature.  The private clinician who conducted the Veteran's August 2013 VA aid & attendance examination noted that the Veteran's wife assisted him in getting ready for his medical appointments and helped him clean himself up when he had occasional bladder accidents but he was able to leave his home to go to his medical appointments and to accompany his wife on errands several times during the week.  The VA clinician concluded in August 2013 that the Veteran had no restrictions on his ability to leave his home.  This clinician also noted that the Veteran could feed himself, prepare his own meals, was not confined to his bed, and needed only occasional but not constant assistance in bathing and tending to other hygiene needs.  The Board acknowledges that the Veteran has been unemployed since approximately May 2007 and is in receipt of SSA disability benefits for PTSD.  The Board notes that it is not bound by any determination of SSA and, in any event, the Veteran's TDIU claim is granted in this decision.  The Board concludes that the totality of the record evidence is to the effect that the Veteran may need some assistance during the day from his wife but is not so helpless as to require the regular aid and attendance of another person or unable to complete his activities of daily living without such assistance as a consequence of his service-connected disabilities.  It also does not show that the Veteran is permanently housebound solely as a result of his service-connected disabilities.  In summary, because none of the criteria enumerated in 38 C.F.R. § 3.352(a) are met, the Board finds that special monthly compensation based on the need for the regular aid and attendance of another person or housebound status is not warranted.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).


ORDER

Entitlement to an initial 70 percent rating for PTSD is granted.

Entitlement to a TDIU is granted.

As new and material evidence has not been received, the previously denied claim of service connection for an undiagnosed illness manifested by fatigue and muscle cramps (previously claimed as fatigue and joint pain) is not reopened.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for PFB is denied.

Entitlement to service connection for a bladder disorder, including as due to service-connected lumbar degenerative disc disease, is denied.

Entitlement to special monthly compensation based on the need for aid & attendance/housebound status is denied.


REMAND

The Veteran contends that he incurred a bilateral knee disability, a bowel disorder, and erectile dysfunction during active service.  He alternatively contends that his service-connected lumbar degenerative disc disease caused or aggravated (permanently worsened) his bilateral knee disability and his bowel disorder.  He also alternatively contends that medications prescribed to treat his service-connected PTSD caused or aggravated his erectile dysfunction.  The Board acknowledges that this appeal was remanded to the AOJ most recently in January 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The record evidence as it stands currently is insufficient to adjudicate the Veteran's service connection claims for a bilateral knee disability, bowel disorder, and for erectile dysfunction.  For example, in July 2009, a VA clinician opined that it was less likely than not that the Veteran's service-connected lumbar degenerative disc disease caused or aggravated his bilateral knee disability (which was characterized as bilateral knee arthritis).  This clinician noted in his opinion, however, that the Veteran's claims file was not reviewed because it was not available for review.  This clinician also was not asked to provide and did not provide an opinion concerning whether the Veteran's bilateral knee disability was related directly to active service.  See generally 38 C.F.R. §§ 3.303, 3.304. 

Similarly, following VA intestinal conditions Disability Benefits Questionnaire (DBQ) in October 2012, the VA examiner opined that the Veteran's bowel disorder (which was diagnosed as irritable bowel syndrome) was not related to his service-connected lumbar degenerative disc disease.  This examiner also opined that the Veteran's irritable bowel syndrome was not caused or aggravated by medications prescribed to treat his service-connected PTSD.  Again, it appears that this examiner was not asked to provide and did not provide an opinion concerning whether the Veteran's bowel disorder, to include irritable bowel syndrome, was related directly to active service.  Id.

Finally, following VA male reproductive system conditions DBQ in October 2012, the VA examiner opined that the Veteran's erectile dysfunction was not related to his service-connected lumbar degenerative disc disease.  This examiner also opined that the Veteran's erectile dysfunction was not caused or aggravated by medications prescribed to treat his service-connected PTSD.  It appears that this examiner was not asked to provide and did not provide an opinion concerning whether the Veteran's erectile dysfunction was related directly to active service.  Id.

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The medical opinion evidence of record (discussed above) is not yet adequate for VA adjudication purposes.  Accordingly, the Board finds that, on remand, the AOJ should schedule the Veteran for an appropriate examination to determine the nature and etiology of his bilateral knee disability.  The AOJ also should obtain separate addendum opinions to the October 2012 VA intestinal conditions and male reproductive system conditions DBQs concerning whether there is a direct etiological link between the Veteran's bowel disorder, to include irritable bowel syndrome, or his erectile dysfunction and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Return the VA intestinal conditions Disability Benefits Questionnaire (DBQ) dated on October 4, 2012, to the examiner who completed it or another appropriate clinician.  Ask this individual to provide an addendum opinion to the October 4, 2012, VA intestinal conditions DBQ.  The individual is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bowel disorder, to include irritable bowel syndrome, is related directly to active service or any incident of service.  A rationale should be provided for any opinions expressed.  

2.  Return the VA male reproductive system conditions Disability Benefits Questionnaire (DBQ) dated on October 4, 2012, to the examiner who completed it or another appropriate clinician.  Ask this individual to provide an addendum opinion to the October 4, 2012, VA male reproductive system conditions DBQ.  The individual is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is related directly to active service or any incident of service.  A rationale should be provided for any opinions expressed.

3.  Thereafter, schedule the Veteran for examination to determine the nature and etiology of any bilateral knee disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral knee disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected lumbar degenerative disc disease caused or aggravated (permanently worsened) a bilateral knee disability, if diagnosed.  A rationale should be provided for any opinions expressed.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


